Citation Nr: 0607437	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic strain of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).

Procedural history

The veteran served on active duty from January 1982 to July 
1990.

In an April 1993 VA rating decision, service connection was 
granted for a lumbar spine disability. 

In January 2003, the RO, in pertinent part, denied the 
veteran's claim for an increased disability rating for her 
service-connected lumbar spine disorder, then evaluated 20 
percent disabling.  She indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected her appeal in February 2005 by submitting a 
substantive appeal (VA Form 9).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of her.

Issue not on appeal

In the January 2003 rating decision, the RO also determined 
that new and material evidence had not been submitted that 
would serve to reopen a previously-denied claim of 
entitlement to service connection for a hysterectomy.  The 
veteran did not disagree with that determination.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).

In particular, the veteran has not been provided specific 
notice of all VCAA requirements, particularly with respect to 
VA's obligation to inform the claimant that she should 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2005); 
see also Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

Review of the VCAA notice provided to the veteran in a letter 
dated in September 2002, as well as the statement of the case 
(SOC) and supplemental statement of the case (SSOC) which 
were provide to the veteran, reveals that she has not been 
apprised that she should provide any pertinent evidence she 
may have.  Because the Board cannot rectify this deficiency 
on its own, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded for further development.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (the VBA) for the following action:

1.  VBA must furnish the veteran and her 
representative a VCAA letter that 
specifically informs the veteran that she 
may provide to VA any evidence in her 
possession that pertains to her claim.

2.  Thereafter, if required by the 
evidentiary posture of the case, VBA 
should readjudicate the issue on appeal.  
If necessary, a SSOC should be prepared 
and should be furnished to the veteran 
and her representative.  

The case should then be returned to the Board, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

